Title: To Thomas Jefferson from James Swan, 2 June 1791
From: Swan, James
To: Jefferson, Thomas


Paris, “Rue de Montmorency No. 63,” 2 June 1791. The proposals described in his of 8 [i.e., 3] Oct. to exchange provisions for the American debt were defeated by the opposition of Fleurieu and by the propositions of Schweizer, Jeanneret & Co. of Paris “for some Genoese Capitalists, who proposed to pay the debt in money at once.” On that day the Assembly decreed that after 1 Jan. 1791 provisions for the marine should be made by public adjudication to the lowest bidder, in which case Swan and his partners would have been the furnishers. Afterward, they would have proposed to the Assembly to give them the debt in payment, “which would have been very agreeable.” But Fleurieu, minister of marine, in contempt of the decree never asked for bids “but continued even for the whole of this Year, the old Regie. I have very certain knowledge why he did so.” He was twice called on by the Assembly to account for this, but he did not even deign to reply. He is out, and the present one has asked a repeal of the decree to allow him to “make the furniture by a private Copropriété. To meet this a french and American company is made up.” Robert Morris, himself, and some other Americans are to do the principal part; the French are to give 3.2 million livres as security to government. Gouverneur Morris will have nothing to do with it. “The interest we have got near the Minister, the support we have of the Intendants, promises every success. I hope in a few weeks to have the pleasure to inform you that it is closed: it will be a fortunate thing for the United States, and beneficial to the individuals concern’d.”
As for his timber contract, threat of war last summer suspended deliveries. This spring he has applied several times to get assurance of payment in specie  or allowed depreciation in accordance with “the spirit and intention” of both parties in making the contract. Fleurieu said he could not do it. Present minister wishes to put it, as a foreign supply, on specie list, but fears censure. Decision will be made in a few days. If he does not, it must be suspended, since depreciation makes a difference of 80,000 livres annually.
